78 S.E.2d 181 (1953)
238 N.C. 446
HORTON
v.
PETERSON.
No. 248.
Supreme Court of North Carolina.
October 21, 1953.
*182 W. C. Berry, Bakerfield, and W. E. Anglin, Burnsville, for appellant.
Fouts & Watson, Burnsville, for appellee.
DENNY, Justice.
The plaintiff's evidence when considered in the light most favorable to him, as it must be on motion for judgment as of nonsuit, is sufficient in our opinion to require its submission to the jury on the issues of negligence, contributory negligence, and damages. Levy v. Carolina Aluminum Co., 232 N.C. 158, 59 S.E.2d 632; Dawson v. Seashore Transportation Co., 230 N.C. 36, 51 S.E.2d 921; Bundy v. Powell, 229 N.C. 707, 51 S.E.2d 307; Hobbs v. Drewer, 226 N.C. 146, 37 S.E.2d 121; Killough v. Williams, 224 N.C. 254, 29 S.E.2d 697; Stevens v. Rostan, 196 N.C. 314, 145 S.E. 555.
A nonsuit on the ground of contributory negligence should not be granted unless the plaintiff's evidence, taken in the light most favorable to him, so clearly establishes such negligence that no other reasonable inference or conclusion can be drawn therefrom. Mikeal v. Pendleton, 237 N.C. 690, 75 S.E.2d 756; Levy v. Carolina Aluminum Co., supra; Dawson v. Seashore Transportation Co., supra; Bundy v. Powell, supra; Atkins v. White Transportation Co., 224 N.C. 688, 32 S.E.2d 209.
According to the plaintiff's evidence adduced in the trial below, the defendant was operating his truck on the left-hand side of the highway at the time of the collision in violation of G.S. § 20-146 and G.S. § 20-164.
The judgment of the court below is
Reversed.